Title: Notes on Speeches of White Hair and Dog Soldier, 12 July 1804
From: Jefferson, Thomas
To: 


               
                  
                     12 July 1804
                  
               
               
                  
                     
                     he has come on the recomedn of Capt Lewis
                  
                  
                     *
                     has come on his recommedn. quite ignorant
                  
                  
                     
                     
                           
                        
                  
                  
                     *
                     has come thro’ midst of enemies but is now satisfied & glad he has come
                  
                  
                     
                     that Choteau has brot up all these young men has taught them our ways, & therefore he has chosen them to come with him.
                  
                  
                     
                     
                           
                        
                  
                  
                     *
                     he has seen truly that the murders were on people not coming by order of the govmt
                  
                  
                     ☞
                     come crying 5. killed 2. burnt. has seen without our ackng
                  
                  
                     
                     has come with pain as all the rests hopes to get back better
                  
                  
                     
                     comes with head down, hopes to go back with it up
                  
                  
                     
                     my brother had well advised me therefor I have found less difficulty
                  
                  
                     
                     long since I desired to see greatest chief. I now see him
                  
                  
                     
                     I come with a man who .
                  
                  
                     
                     see all those people who come
                  
                  
                     ☞
                     desires nobody may go to his village till he returns
                  
                  
                     ☞
                     his nation is large—never been well supplied with merchandise—hopes we will do it
                  
                  
                     ☞
                     since 2. years village divided in 2. this has occasioned difficulties they commit depredns. he wishes to reunite them. this depends on us.
                  
                  
                     
                     it is a chief separated through anger. prays us to reunite them. he hopes we will grant him this favor.
                  
                  
                     
                     altho’ he will be far from us he will always recieve our words with pleasure & remember what we say to him here.
                  
                  
                     
                     
                           
                        
                  
                  
                     ☞
                     I am young. come to hear your counsels. my father has come &c. given me a medal.
                  
                  
                     ☞ 
                     hopes have consdn for him. hopes that tho’ he is under the other chief, we will give him things separately for his village
                  
                  
                     
                     
                  
                  
                     
                     his father dead: he is young. Choteau raised him, made him chief with Spain. hopes we will continue him the favor of Spain.
                  
                  
                     
                     distant nations have driven him from the Missouri, because he was weak. he has put himself under the other chief for protection
                  
                  
                     
                     
                  
                  
                  
                     
                     tho young will not forget our counsels when he gets back
                  
                  
                     
                     will always remember with pleasure having seen us.
                  
                  
                     
                     
                  
                  
                     
                     hopes we will have quelques egards pour lui.
                  
               
            